                                   1
                                   2
                                   3
                                   4
                                   5                                  UNITED STATES DISTRICT COURT
                                   6                             NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                   8    B.F., et al.,
                                                                                       Case No. 18-cv-01918 NC
                                   9                    Plaintiffs,
                                                                                       ORDER OF CONDITIONAL
                                  10            v.                                     DISMISSAL
                                  11    SANTA CLARA COUNTY OFFICE OF                   Re: ECF 46
                                        EDUCATION, et al.,
Northern District of California




                                  12
 United States District Court




                                  13                    Defendants.
                                  14
                                              The Court having approved the compromise of disputed claims as to minor B.F.
                                  15
                                       against Defendants Oak Grove School District, et al., and it appearing that no issue
                                  16
                                       remains for the Court’s determination,
                                  17
                                              IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
                                  18
                                       DISMISSED with prejudice. In the event that the settlement is not reached, any party may
                                  19
                                       move to reopen the case, provided that such motion is filed within sixty days. All pending
                                  20
                                       deadlines and hearings are VACATED
                                  21
                                              IT IS SO ORDERED.
                                  22
                                  23
                                       Dated: April 30, 2019                     _____________________________________
                                  24                                                   NATHANAEL M. COUSINS
                                                                                       United States Magistrate Judge
                                  25
                                  26
                                  27
                                  28
                                       Case No. 18-cv-01918 NC
